Title: To Thomas Jefferson from Robert A. Thompson, 1 August 1825
From: Thompson, Robert A.,Bolling, Philip A.
To: Jefferson, Thomas


 Sir,
University
August 1st 1825
Several of the students having formed a class, and employed Mr Xaupi to instruct them in the use of the small sword, hope you will grant them the use of the large room in the vacant Hotel formerly occupied by Mr Bias, which they may use so long as it remains vacant. The privilege of using this room, would be esteemed a favour by the class, and their committee.—Yours with sincere esteem and respect.Robert A Thompson} committeePhilip A Bolling